
	
		II
		111th CONGRESS
		1st Session
		S. 280
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2009
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To develop a program to acquire interests in land from
		  eligible individuals within the Crow Reservation in the State of Montana, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Crow Tribe Land Restoration
			 Act.
		2.PurposeThe purpose of this Act is to authorize the
			 Secretary of the Interior—
			(1)to develop a program to acquire land and
			 interests in land from eligible individuals within the Crow Reservation in the
			 State of Montana;
			(2)to hold in trust the land, and interests in
			 land, described in paragraph (1) for the benefit of the Crow Tribe of the State
			 of Montana;
			(3)to allow the Tribe to assume management of
			 the land and interests in land; and
			(4)to end the continuing fractionation of land
			 on the Reservation.
			3.DefinitionsIn this Act:
			(1)CostThe
			 term cost means the cost of a direct loan, within the meaning of
			 section 502(5)(B) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)(B)).
			(2)Eligible
			 individualThe term
			 eligible individual means an individual that owns land, or an
			 interest in land, within the Reservation.
			(3)LoanThe
			 term loan has the meaning given the term direct loan
			 in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
			(4)Loan
			 obligationThe term loan obligation has the meaning
			 given the term direct loan obligation in section 502 of the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
			(5)ReservationThe term Reservation means the
			 Crow Reservation in the State of Montana.
			(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(7)TribeThe term Tribe means the Crow
			 Tribe of the State of Montana.
			4.Acquisition of land
			 within Reservation
			(a)Purchasing
			 program
				(1)EstablishmentAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall establish a loan program to assist
			 the Tribe in purchasing from eligible individuals land, and interests in land,
			 within the Reservation.
				(2)Requirements
					(A)Voluntary
			 saleA sale of land to the
			 Tribe under the purchasing program shall be voluntary.
					(B)Reasonable
			 purchase priceTo receive
			 funds under the purchasing program, the Tribe shall offer to an eligible
			 individual in consideration for land, or an interest in land, within the
			 Reservation an amount equal to the reasonable purchase price of the land, or
			 interest in land, of the eligible individual, as determined in accordance with
			 subsection (b).
					(3)Notification to
			 eligible individuals
					(A)In
			 generalAs soon as
			 practicable after the date on which the purchasing program is established, the
			 Tribe shall provide to each eligible individual a notification with respect to
			 the program, including any guidelines issued by the Secretary relating to the
			 program.
					(B)Contact with
			 eligible individualsNotwithstanding any other provision of law,
			 an eligible individual may be contacted directly with respect to the purchasing
			 program by—
						(i)the Tribe, or a representative of the
			 Tribe; or
						(ii)the Secretary, or a representative of the
			 Secretary.
						(b)Reasonable
			 purchase price
				(1)GuidelinesAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall establish guidelines under which the
			 reasonable purchase price of land, or an interest in land, of an eligible
			 individual shall be determined.
				(2)ConsiderationIn establishing guidelines under paragraph
			 (1), the Secretary may take into consideration—
					(A)current average annual earnings obtained
			 from the land, and the extent of fractionated ownership interests in land, of
			 eligible individuals; and
					(B)any other factor the Secretary considers to
			 be appropriate.
					(c)Acceptance of
			 offerOn acceptance by an
			 eligible individual of an offer of the Tribe under this section—
				(1)the Tribe shall pay to the eligible
			 individual the reasonable purchase price of the land, or interest in land, of
			 the eligible individual, as determined in accordance with subsection (b);
			 and
				(2)title to the land, or interest in land,
			 acquired from the eligible individual shall be conveyed to the United States,
			 to be held in trust by the Secretary for the benefit of the Tribe.
				(d)Judicial
			 reviewThe terms and amount
			 of any offer of the Tribe to purchase land, or an interest in land, of an
			 eligible individual under this section shall not be subject to judicial
			 review.
			5.Purchasing program
			 funding
			(a)Loan
			 obligations by Secretary
				(1)Issuance
					(A)In
			 generalTo the extent
			 approved in annual appropriations Acts, the Secretary may enter into 1 or more
			 loan obligations with the Tribe as the Secretary determines to be necessary to
			 fund the purchasing program established under section 4(a)(1).
					(B)RequirementsAny loan issued under subparagraph (A)
			 shall be subject to such terms and conditions as the Secretary determines to be
			 appropriate.
					(C)CostThe
			 Secretary shall establish terms and conditions of loans under this paragraph
			 that will result in a budget cost of zero for each loan, to the maximum extent
			 practicable.
					(2)TermA loan issued under paragraph (1) shall be
			 repaid not later than 40 years after the date of issuance of the loan.
				(3)InterestA loan issued under paragraph (1) shall
			 bear interest at a rate to be determined by the Secretary, in consultation with
			 the Secretary of the Treasury, taking into consideration current market yields
			 on outstanding marketable obligations of the United States of comparable
			 maturities.
				(4)Limitations
					(A)Total
			 amountOn any date, the total
			 amount of obligations issued under paragraph (1) shall not exceed
			 $380,000,000.
					(B)TimingThe
			 Secretary shall not issue any loan under this section after September 30,
			 2012.
					(b)Repayment of
			 obligations
				(1)In
			 generalThe Tribe shall use
			 the revenues from any land purchased by the Tribe under this Act to repay the
			 Secretary the amount of any obligation, including interest on such an
			 obligation, issued under subsection (a).
				(2)Reasonable
			 prospect of repaymentThe
			 Secretary shall ensure, to the maximum extent practicable, that projected
			 revenues described in paragraph (1) provide reasonable prospect of repayment of
			 the amount of obligations issued under subsection (a).
				6.Donation of
			 land
			(a)In
			 generalSubject to subsection
			 (b), the Secretary may accept from any eligible individual a donation of land
			 or an interest in land within the Reservation.
			(b)Conditions
				(1)Title held in
			 trustThe Secretary shall
			 hold in trust for the benefit of the Tribe the title to any land or interest in
			 land acquired by the Secretary under subsection (a).
				(2)Designation of
			 place of honorThe Tribe
			 shall designate on the Reservation a place of honor, as the Tribe determines to
			 be appropriate, at which the name of any eligible individual that donates land
			 to the Secretary under subsection (a) shall be displayed in perpetuity, in
			 recognition of the donation.
				7.Land
			 management
			(a)Tribal
			 responsibilityLand, and
			 interests in land, held in trust by the Secretary for the benefit of the Tribe
			 under this Act shall be managed by the Tribe in accordance with a land
			 management program to be developed and implemented by the Tribe to achieve
			 repayment of each applicable loan obligation under section 5.
			(b)Limitation of
			 trust responsibilityThe
			 trust responsibility of the Secretary with respect to land and interests in
			 land described in subsection (a) shall be limited to—
				(1)ensuring that the land and interests in
			 land are not subject to alienation; and
				(2)enabling the Tribe to exercise jurisdiction
			 over the land and interests in land.
				(c)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000 for fiscal
			 year 2009 and each fiscal year thereafter, to remain available until
			 expended.
			8.Effect of
			 Act
			(a)In
			 generalNothing in this
			 Act—
				(1)materially affects the management or
			 operation of Bighorn Lake or Yellowtail Dam; or
				(2)affects any
			 legally protected right to water in the Bighorn River in the State of Wyoming
			 in existence on the date of enactment of this Act.
				(b)Purchasing
			 programNo purchase of land or an interest in land by the Tribe
			 pursuant to the program established under section 4(a)(1) materially
			 affects—
				(1)the management or
			 operation of Bighorn Lake or Yellowtail Dam; or
				(2)any legally
			 protected right described in subsection (a)(2).
				
